CLAIBORNE, J.
Plaintiff alleges that the defendant negligently collided with his automobile causing a damage of $202.50, according to an itemized hill annexed, and necessitating the painting of his auto, which will cost $75.00.
The defendant admitted that he was responsible for the accident, but averred that he could have had the repairs made for $110.85, which he tendered to the plaintiff, who refused to take it.
There was judgment for plaintiff for $189.90 and plaintiff has appealed.
The two items in contention are two casings, $62.40, and repainting the car, $75. The judgment cannot be reduced in amount as the defendant has not appealed.
The car was eight months old and had run 6,200 miles. The judge made a reduction of ten per cent, in the cost of the -new caáings for old. He also reduced the charge of $50 for towing, storing and labor and reduced the painting.
The judge gave written reasons for judgment, which meet with our approval.